Exhibit SonicWALL, Inc. Retention and Severance Agreement For Executive Officers Adopted April 20, 2004, Amended & Restated on the Effective Date 1.General 1.1Purpose.The purpose of this Agreement is to provide specified compensation and benefits to the undersigned executive officer, , (the “Executive”) of the Company in the event of a Termination Upon Change of Control or a Termination in Absence of Change of Control as an incentive to the Executive to remain in the employment of the Company and to be focused and motivated to work to maximize the value of the Company for the benefit of its stockholders. 1.2At-Will
